EXHIBIT 11 COMPUTATION OF EARNINGS PER SHARE (Dollars in thousands except per share amounts) Three Months Ended March 31, 2009 Six Months Ended March 31, 2009 Net Income $ 1,449 $ 2,424 Weighted average common shares outstanding for computation of basic EPS 12,651,676 12,668,741 Dilutive common-equivalent shares 337 5,074 Weighted average common shares for computation of diluted EPS 12,652,013 12,673,815 Earnings per common share: Basic $ 0.11 $ 0.19 Diluted $ 0.11 $ 0.19 Three Months Ended March 31, 2008 Six Months Ended March 31, 2008 Net Income $ 1,493 $ 2,666 Weighted average common shares outstanding for computation of basic EPS 12,936,440 12,944,457 Dilutive common-equivalent shares — — Weighted average common shares for computation of diluted EPS 12,936,440 12,944,457 Earnings per common share: Basic $ 0.12 $ 0.21 Diluted $ 0.12 $ 0.21
